DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/20 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 7,735,459 B2) (hereinafter “Cohen”) in view of Inami et al. (US 7,628,123 B2) (hereinafter “Inami”). Cohen and Inami are in the Applicant’s field of endeavor, a networked boiler system. These two references, when considered together, teach all of the elements recited in claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 15, 17, and 19 of this application.
Regarding claim 1, Cohen discloses a first boiler (30); at least one secondary boiler (40) in operative connection with said first boiler (via network cable 90, Fig. 1); a boiler control (22) connected to one of said first or secondary boilers (first boiler 30 via cable 80); and an external control connected to said first boiler (20, via network cable 80 through control 22 in Fig. 1); wherein said boiler control enables said first boiler to control a boiler parameter of said first boiler, said at least one secondary boiler (boiler 30 controls slave boilers 40, 50, 60 through a control algorithm that resides in software in the modular boiler control 22, and the algorithm allows for the adjustment of the total 
Inami teaches the at least one secondary boiler (any of the three leftmost water heaters 1 in Fig. 1) having a plurality of internal sub boilers (burner blocks 11a, 11b, and 11c in Fig. 2); said boiler control (connecting unit 8 in concert with control unit assemblies 5) controls said plurality of internal sub boilers of said at least one secondary boiler (functional limitation that Inami can perform because the control 5 operates the solenoid valves 44a – 44c, col. 6 lines 37 – 47, associated with sub boilers 11a – 11c respectively in Fig. 2, which controls the firing rate). Examiner’s note: the plain meaning of the term “sub boiler” is construed to include “burner”, which is consistent with the explanation in paragraph [0027] of the specification of the present application. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Cohen by adding the sub boilers and their control as taught by Inami to Cohen’s secondary boiler 40 in order to enable more heat or less heat to be added to a boiler so that water can be heated faster when a greater amount of heated water flow is required, and to save fuel by using fewer boilers or sub boilers when less heated water is required.
Regarding claim 2, Cohen as modified by Inami as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses said first boiler has a plurality of internal sub boilers; and said boiler control enables said first boiler to control a boiler parameter of said plurality 
Inami teaches said first boiler (rightmost water heater 1 in Fig. 1) has a plurality of internal sub boilers (each of the water heaters 1 have sub boilers 11a – 11c in Fig. 2); and said boiler control enables said first boiler to control a boiler parameter of said plurality of internal sub boilers of said first boiler (functional limitation that Inami can perform because the control 5 operates the solenoid valves 44a – 44c, col. 6 lines 37 – 47, associated with sub boilers 11a – 11c respectively in Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Cohen by adding that the first boiler has sub boilers and associated control functions a taught by Inami in order to enable more heat or less heat to be added to the first boiler so that water can be heated faster when a greater amount of heated water flow is required, and to save fuel by using fewer boilers when less heated water is required.
Regarding claim 4, Cohen further discloses said external control (20) is one of a thermostat and a building management system (col. 3 lines 21 – 23).
Regarding claim 6, Cohen further discloses said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said first boiler and said at least one secondary boiler (col. 3 lines 39 – 41).
Regarding claim 7, Cohen as modified by Inami as described above teaches all the elements of claim 6 upon which this claim depends. However, claim 7 of this application further discloses said boiler parameter includes a temperature set point, a 
Inami teaches said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said sub boilers of said at least one secondary boiler (firing rate by opening and closing the solenoid valves 44a – c and adjusting an opening degree of the gas valve 43, col. 8 lines 58 – 62). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Cohen by adding the parameter taught by Inami in order to control a boiler parameter that has a direct effect on the desired temperature of the hot water produced by the boiler.
Regarding claim 9, Cohen discloses a boiler control (20, 22, and associated structures) for a networked boiler system (10, Fig. 1), comprising: a connector (80) for operatively connecting a first boiler (30) to said boiler control (20, 22, Fig. 1); a control algorithm residing in software in said boiler control (col. 4 lines 5 – 7); and wherein said control algorithm allows said first boiler to control a boiler parameter of said first boiler, of at least one secondary boiler connected to said first boiler (the algorithm allows for the adjustment of the total number of boilers, master boiler 30 and slave boilers 40, 50, 60, and 70, and their firing rates to achieve a system set point temperature, col. 4 lines 5 – 12). Cohen does not explicitly disclose said control algorithm allows said first boiler to control a boiler parameter of a plurality of sub boilers within the at least one secondary boiler.
Inami teaches said control algorithm (implicitly disclosed by the control unit 5 being an electronic unit including a microprocessor, col. 5 lines 41 – 43) allows said first 
Regarding claim 11, Cohen further discloses said boiler parameter is a temperature set point, a firing rate or a firing sequence for said first boiler and said at least one secondary boiler (col. 3 lines 39 – 41).
Regarding claim 12, Cohen as modified by Inami as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 12 of this application further discloses said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said sub boilers of said at least one secondary boiler. Cohen does not explicitly contain this additional limitation.
Inami teaches said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said sub boilers of said at least one secondary boiler (firing rate by opening and closing the solenoid valves 44a – c and adjusting an opening degree of 
Regarding claim 14, Cohen discloses connecting a first boiler (30) to at least one secondary boiler (40, with network cable 90), connecting the first boiler to an external control (20 via cable 80 and control 22, Fig. 1); and with a boiler control connected to said first boiler (Fig. 1), controlling a boiler parameter of said first boiler, said at least one secondary boiler (boiler 30 controls slave boilers 40, 50, 60 through a control algorithm that resides in software in the modular boiler control 22, and the algorithm allows for the adjustment of the total number of boilers and their firing rates to achieve a system set point temperature, col. 4 lines 5 – 12). Cohen does not explicitly disclose the secondary boiler including a plurality of sub boilers; and controlling a boiler parameter of said plurality of sub boilers of said at least one secondary boiler.
Inami teaches the secondary boiler (any of the three leftmost water heaters 1 in Fig. 1) including a plurality of sub boilers (burner blocks 11a, 11b, and 11c in Fig. 2); and controlling a boiler parameter of said plurality of sub boilers of said at least one secondary boiler (the control units 5 in communication through connecting unit 8, col. 6 lines 29 – 31, and the control unit includes controlling means 50, which opens and closes the valves 44a – 44c and 43 that controls the sub boiler set points, col. 6 line 59 – col. 7 line 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Cohen by adding 
Regarding claim 15, Cohen as modified by Inami as described above teaches all the elements of claim 14 upon which this claim depends. However, claim 15 of this application further discloses said first boiler has a plurality of nested sub boilers; and with said boiler control, controlling a boiler parameter of said plurality of nested sub boilers of said first boiler. Cohen does not explicitly contain this additional limitation.
Inami teaches said first boiler (rightmost water heater 1 in Fig. 1) has a plurality of nested sub boilers (each of the water heaters 1 have sub boilers 11a – 11c in Fig. 2); and with said boiler control, controlling a boiler parameter of said plurality of nested sub boilers of said first boiler (the controls 5 joined by connecting unit 8 operates the gas flow solenoid valves 44a – 44c, col. 6 lines 37 – 47, associated with sub boilers 11a – 11c respectively in Fig. 2, and controlling the gas vale 43, col. 6 line 63 – col. 7 line 1 controlling the firing rates). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Cohen by adding that the first boiler has sub boilers and associated control functions a taught by Inami in order to enable more heat or less heat to be added to the first boiler so that water can be heated faster when a greater amount of heated water flow is required, and to save fuel by using fewer boilers when less heated water is required.
Regarding claim 17, Cohen further discloses said external control (20) is one of a thermostat and a building management system (col. 3 lines 21 – 23).
Regarding claim 19, Cohen further discloses said boiler parameter includes a temperature set point, a firing rate or a firing sequence of said first boiler and said at least one secondary boiler (col. 3 lines 39 – 41).
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Inami as applied to claims 1, 9, and 14 respectively above, and further in view of Christiansen (US 5,172,654) (hereinafter “Christiansen”). Christiansen is also in the Applicant’s field of endeavor, a networked boiler system. These three references, when considered together, teach all of the elements recited in claims 3, 10, and 16 of this application.
Regarding claim 3, Cohen as modified by Inami as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses at least one external, base load boiler in operative connection with one of said first boiler or the at least one secondary boiler; wherein said boiler control enables said first boiler to control a boiler parameter of said at least one external, base load boiler. Cohen as modified by Inami does not explicitly contain this additional limitation.
Christiansen teaches at least one external, base load boiler (Boiler B reaches a preset high point called Advance Base Load, col. 5 lines 42 – 46, which corresponds to external Boiler 1 or N in Fig. 1) in operative connection with one of said first boiler or the at least one secondary boiler (corresponding to Boiler A in col. 5 lines 42 – 46, which can be a different boiler than the base load boiler since multiple Boiler Ns in shown Fig. 1, the boilers being in operative connection via cables 32 and 40 in Fig. 1); wherein said boiler control (sequencer module 34) enables said first boiler (Boiler A) to control a 
Regarding claim 10, Cohen as modified by Inami as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 10 of this application further discloses said control algorithm allows said first boiler to control a boiler control parameter of at least one external, base load boiler in operative connection with one of said first boiler and the at least one secondary boiler. Cohen as modified by Inami does not explicitly contain this additional limitation. 
Christiansen teaches said control algorithm (col. 5 lines 23 – 26) allows said first boiler (Boiler A, col. 5 lines 31 – 32, which corresponds to Boiler N or 1 in Fig. 1) to control a boiler control parameter of at least one external, base load boiler (Boiler B 
Regarding claim 16, Cohen as modified by Inami as described above teaches all the elements of claim 14 upon which this claim depends. However, claim 16 of this application further discloses connecting at least one external, base load boiler with one of the first boiler and the secondary boiler; and with said boiler control, controlling a boiler parameter of said at least one external, base load boiler. Cohen as modified by Inami does not explicitly contain this additional limitation. 
Christiansen teaches connecting at least one external, base load boiler (Boiler B reaches a preset high point called Advance Base Load, col. 5 lines 42 – 46, which corresponds to external Boiler 1 or N in Fig. 1) with one of the first boiler and the secondary boiler (Boiler A, col. 5 lines 31 – 32, which corresponds to Boiler N or 1 in Fig. 1, the boilers being in operative connection via cables 32 and 40 in Fig. 1); and with said boiler control (34), controlling a boiler parameter of said at least one external, base load boiler (Boiler B, firing rate, col. 3 lines 29 – 37, Fig. 3 Step 88 showing “Is Boiler B firing rate above advance base load?”, if Yes, Step 86 “Increase Boiler A firing rate 5%”). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Cohen by adding the external, base load boiler as taught by Christiansen as a combination of prior art elements according to known methods to yield predictable results. MPEP 2143, A. Cohen, Inami, and Christiansen included each element claimed with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable since the effect of adding another boiler to a networked boiler system, whether or not it is a base load boiler, is well-known in the art.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Inami as applied to claims 1 and 17 above, and further in view of Fildes et al (US 2010/0280665 A1) (hereinafter “Fildes”). Fildes is reasonably pertinent to a problem .
Regarding claim 5, Cohen as modified by Inami as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses said external control is connected to said first boiler through a wireless connection for providing remote control of said boiler parameters. Cohen as modified by Inami does not explicitly disclose this additional limitation.
Fildes teaches said external control (200, 202) is connected to said first boiler (300, Fig. 3) through a wireless connection for providing remote control of said boiler parameters (para. [0043], which is also a functional limitation that Cohen modified by Fildes can perform). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Cohen by adding the wireless communication as taught by Fildes in order to save the expense of running wires and conduit between a boiler and an operator control room.
Regarding claim 18, Cohen as modified by Inami as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 18 of this application further discloses said external control is connected to one of said first or secondary boilers through a wireless connection for providing remote control of said boiler parameters. Cohen as modified by Inami does not explicitly disclose this additional limitation.
Fildes teaches said external control (200, 202) is connected to one of said first or secondary boilers (300, Fig. 3) through a wireless connection for providing remote .
Claims 8, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Inami as applied to claims 1, 9, and 14 respectively above, and further in view of Farrell (US 8,910,880 B2) (hereinafter “Farrell”). Farrell is reasonably pertinent to a problem faced by the inventor by teaching details of a boiler having a plurality of internal sub boilers. These three references, when considered together, teach all of the elements recited in claims 8, 13, and 20 of this application.
Regarding claim 8, Cohen as modified by Inami as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 of this application further discloses said boiler control is configured to control said sub boilers in a collective mode and an independent mode; wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole; and wherein in said independent mode, said boiler control is configured to control said sub boilers according to a firing schedule and rotation to achieve maximum turndown, balanced runtime and maximum efficiency. Cohen as modified by Inami does not explicitly disclose this additional limitation. 
Farrell teaches said boiler control (200) is configured to control said sub boilers in a collective mode (burners 121 – 124 in Figs. 4 and 6) can be connected to a common 
Regarding claim 13, Cohen as modified by Inami as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 13 of this application further discloses said boiler control is configured to control said sub boilers in a collective mode and an independent mode; wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole; and wherein in said independent mode, said boiler control is configured to control said sub boilers according to a firing schedule and rotation to 
Farrell teaches said boiler control (200) is configured to control said sub boilers in a collective mode (burners 121 – 124 can be connected to a common gas manifold such that they all receive gas in unison) and an independent mode (one or more burners may have an independent gas supply such that no all the burners need to be in use simultaneously, col. 4 lines 41 – 48); wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole (col. 4 lines 41 – 42); and wherein in said independent mode, said boiler control is configured to control said sub boilers according to a firing schedule and rotation (functional limitation describing intended use and not structure, of which Farrell is capable of performing by teaching that not all the burners need to be in use simultaneously, col. 4 lines 43 – 48, col. 1 lines 43 - 56) to achieve maximum turndown, balanced runtime and maximum efficiency (functional limitation that Farrell is capable of performing by modulating the burners and/or turning them on or off). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Cohen by adding the control functions taught by Farrell in order to provide the desired amount of heat to provide the desired amount of heated water in a way the avoids overshoot or undershoot of the set temperature, which would be unpleasant for the hot water user.
Regarding claim 20, Cohen as modified by Inami as described above teaches all the elements of claim 14 upon which this claim depends. However, claim 20 of this application further discloses with said boiler control, controlling said sub boilers in a 
Farrell teaches with said boiler control, controlling said sub boilers in a collective mode (burners 121 – 124 can be connected to a common gas manifold such that they all receive gas in unison) and an independent mode (one or more burners may have an independent gas supply such that no all the burners need to be in use simultaneously, col. 4 lines 41 – 48); wherein in said collective mode, said boiler control is configured to synchronize said sub boilers so that said sub boilers function as a whole (col. 4 lines 41 – 42); and wherein in said independent mode, said boiler control is configured to control said sub boilers according to a firing schedule and rotation (implicitly disclosed since the burners can be modulated or used in an on or off mode, col. 1 lines 43 – 56, and col. 4 lines 41 - 48) to achieve maximum turndown, balanced runtime and maximum efficiency (not a positively-recited claim limitation, but which Farrell can perform by controlling the sub boilers). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Cohen by adding the control functions taught by Farrell in order to provide the desired amount of heat to provide the desired amount of heated water in a way the avoids overshoot or undershoot of the set temperature, which would be unpleasant for the hot water user.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Inami and further in view of Pouchak (US 6,536,678 B2) (hereinafter “Pouchak”). Pouchak is also in the Applicant’s field of endeavor, a networked boiler system. These three references, when considered together, teach all of the elements recited in claim 21 of this application.
Regarding claim 21, Cohen discloses a first boiler (30); at least one secondary boiler (40) in operative connection with said first boiler (via network cable 90, Fig. 1); a boiler control (22) connected to one of said first or secondary boilers (first boiler 30 via cable 80); and an external control connected to said first boiler (20, via network cable 80 through control 22 in Fig. 1); wherein said boiler control enables said first boiler to control a boiler parameter of said first boiler, said at least one secondary boiler (boiler 30 controls slave boilers 40, 50, 60 through a control algorithm that resides in software in the modular boiler control 22, and the algorithm allows for the adjustment of the total number of boilers and their firing rates to achieve a system set point temperature, col. 4 lines 5 – 12).
Cohen does not explicitly disclose the at least one secondary boiler having a plurality of internal sub boilers; said boiler control controls said plurality of internal sub boilers of said at least one secondary boiler according to a predetermined priority hierarchy for controlling said first boiler, said at least one secondary boiler, and said plurality of internal sub boilers of said at least one secondary boiler, wherein the predetermined priority hierarchy for controlling said first boiler, said at least one secondary boiler, and said plurality of internal sub boilers of said at least one secondary 
Inami teaches the at least one secondary boiler (any of the three leftmost water heaters 1 in Fig. 1) having a plurality of internal sub boilers (burner blocks 11a, 11b, and 11c in Fig. 2); said boiler control (connecting unit 8 in concert with control unit assemblies 5) controls said plurality of internal sub boilers of said at least one secondary boiler (functional limitation that Inami can perform because the control 5 operates the solenoid valves 44a – 44c, col. 6 lines 37 – 47, associated with sub boilers 11a – 11c respectively in Fig. 2, which controls the firing rate). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Cohen by adding the sub boilers and their control as taught by Inami to Cohen’s secondary boiler 40 in order to enable more heat or less heat to be added to a boiler so that water can be heated faster when a greater amount of heated water flow is required, and to save fuel by using fewer boilers when less heated water is required. Inami does not explicitly teach said boiler control is according to a predetermined priority hierarchy for controlling said first boiler, said at least one secondary boiler, and said plurality of internal sub boilers of said at least one secondary boiler, wherein the predetermined priority hierarchy for controlling said first boiler, said at least one secondary boiler, and said plurality of internal sub boilers of said at least one secondary boiler is based on operational status and specifications associated with each of said boilers.
Pouchak teaches said boiler control (Boiler Interface Controller “BIC”, Human Interface Panel “HIP” 100 having control functions as described in col. 13 lines 20 – 24, . 

Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive. On pages 8 – 9 of the Remarks, Applicant argues that the Office did not . 
Applicant argues on page 9 of the Remarks that the Office needs to proffer a motivation to modify the apparatus of Cohen to control the sub boilers of Inami. The Office provided a motivation in §8 above, which corresponds to §8 of the final rejection of 9/30/20. The motivation involves saving fuel by using fewer boilers when less heated water is required.
Independent claim 21 is new. The rejection of claim 21 is similar to the rejection of independent claims 1, 9, and 14, and is set forth above in §§ 45 – 49.
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyodo (CA 2,921,207 A1) teaches a networked boiler system comprising a first and secondary boilers staged in sequence but does not teach internal sub boilers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746